TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-04-00228-CV



                             Pecan Square Condominiums Homeowners
                                    Association, Inc., Appellant

                                                     v.

                                   Randall K. Frizzell and Brenda T.
                                          Frizzell, Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
             NO. GN400145, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




                               MEMORANDUM OPINION


                Pecan Square Condominiums Homeowners Association, Inc. appeals from a default

judgment rendered against them in this cause. Because the district court granted appellant=s motion for new

trial, this Court has no jurisdiction over this appeal. We dismiss this appeal.




                                                  Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Jurisdiction

Filed: September 30, 2004